 

AGREEMENT AND AMENDMENT NO. 7

 

This AGREEMENT AND AMENDMENT NO. 7 ("Agreement") dated as of March 25, 2014
("Effective Date"), is among Alta Mesa Holdings, LP, a Texas limited partnership
("Borrower"), the affiliates of the Borrower party hereto (the "Guarantors"),
the Lenders (as defined below), and Wells Fargo Bank, N.A. as administrative
agent for such Lenders (in such capacity, the "Administrative Agent") and as
issuing lender (in such capacity, the "Issuing Lender").

 

RECITALS

 

A.The Borrower is party to that certain Sixth Amended and Restated Credit
Agreement dated as of May 13, 2010, among the Borrower, the lenders party
thereto from time to time (the "Lenders"), the Administrative Agent, and the
Issuing Lender, as heretofore amended (as so amended, the "Credit Agreement").

 

B.The parties hereto wish to (i) subject to the terms and conditions of this
Agreement, make certain amendments to the Credit Agreement as provided herein
and (ii) acknowledge the redetermined Borrowing Base as set forth below.

 

NOW THEREFORE, in consideration of the benefits to be derived by the parties
hereto and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Defined Terms; Other Provisions.  As used in this Agreement, each of
the terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, unless expressly provided to the
contrary.  Article, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified.  The words "hereof", "herein", and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The term "including" means
"including, without limitation,".  Paragraph headings have been inserted in this
Agreement as a matter of convenience for reference only and it is agreed that
such paragraph headings are not a part of this Agreement and shall not be used
in the interpretation of any provision of this Agreement.

Section 2. Amendments to Credit Agreement. 

(a) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new sentence to the end of the defined term
"Independent Engineering Report":

Notwithstanding the foregoing, a report audited by (rather than prepared by) an
Independent Engineer shall qualify as an “Independent Engineering Report” so
long as (x) such report otherwise meets the criteria set forth about in this
definition and (y) such report is accompanied by an audit opinion of such
Independent Engineer satisfactory to the Administrative Agent and each Lender
covering, among other things, the estimate of Proven Reserves set forth in such
report are within the ten percent (10%) tolerance threshold set forth in the SPE
Standards Pertaining to the Estimated and Auditing of Oil and Gas Reserves
Information.

 



 

--------------------------------------------------------------------------------

 

(b) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
further amended by deleting the defined terms "Change In Control", "Independent
Engineer", “Sanctioned Entity”, “Sanctioned Person”, and "Triggering Event"
found therein, and replacing them with the following corresponding terms:

"'Change in Control' means the occurrence of any of the following events:

(a)  prior to a Qualified IPO, the Permitted Investors, individually or
collectively, cease to own, directly or indirectly, at least the Control
Percentage of the Equity Interests of the Borrower (or if the Borrower is a
limited partnership, of the General Partner), or otherwise cease to possess,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the Borrower, by contract or otherwise; 

(b) following a Qualified IPO, if the Borrower is the issuer of the Equity
Interests in such Qualified IPO, (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted
Investor becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the Equity Interests of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
person or group has the right to acquire pursuant to any option right), or (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (A) who were members of that board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body

(c) following a Qualified IPO, if the direct or indirect holding company of the
Borrower is the issuer of the Equity Interests in such Qualified IPO (the
“Parent Company”), (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act) other than a Permitted Investor
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Equity Interests of the Borrower or the Parent Company entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
or the Parent Company on a fully-diluted basis (and taking into account all such
Equity Interests that such person or group has the right to acquire pursuant to
any option right), (ii) during any period of 12 consecutive months, a majority
of



 

--------------------------------------------------------------------------------

 

the members of the board of directors or other equivalent governing body of the
Borrower or the Parent Company cease to be composed of individuals (A) who were
members of that board or equivalent governing body on the first day of such
period, (B) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (A) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (C) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body, or
(iii) the Parent Company ceases to own, directly or indirectly, 100% of the
Equity Interests of the Borrower.

"'Independent Engineer' means (a) Netherland, Sewell and Associates, Inc.,
(b) Ryder Scott Company, L.P., or (c) any other independent, third-party
engineering firm acceptable to the Administrative Agent in its reasonable
judgment."

"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person directly or indirectly controlled by any
Sanctioned Person or Sanctioned Country.

“Sanctioned Entity” means (a) a Sanctioned Country, (b) an agency of any
Sanctioned Country, (c) an organization directly or indirectly controlled by a
Sanctioned Person or Sanctioned Country, or (d) a Sanctioned Person.

"'Triggering Event' means (a) the Disposition of Oil and Gas Properties of the
Borrower or any Restricted Subsidiary that have a positive value in the most
recently delivered Engineering Report or in the Engineering Report evaluated for
the then effective Borrowing Base, and (b) the novation, assignment, unwinding,
termination, or amendment of a hedge position or Hedge Contract considered by
the Administrative Agent in determining the then effective Borrowing Base to the
extent such hedge position or Hedge Contract is not  immediately replaced by a
new hedge position or new Hedge Contract (or in the case of an amendment, an
amended hedge position or amended Hedge Contract) which would result in an equal
or greater value to the Borrowing Base (as determined by the Administrative
Agent in its sole discretion)."

(c) Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
further amended by adding the following new defined terms thereto in
alphabetical order:

"'Actual Production' means the 90-day average of the net volume of actual
production of crude oil, natural gas and natural gas liquids, calculated
separately, from the Oil and Gas Properties set forth in the Engineering Report
most recently delivered to the Administrative Agent and the Lenders pursuant to
Section 5.06(d)."

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including the United States
Foreign Corrupt Practices Act of 1977, as amended, assuming in all cases that
such Act applies to the Borrower and its Subsidiaries.

 “Anti-Terrorism/Money Laundering Laws” means any laws or regulations relating
to money laundering or terrorist financing, including (a) the Bank Secrecy Act,
31 U.S.C. sections 5301 et seq.; (b) the Patriot Act; (c) Laundering of Monetary



 

--------------------------------------------------------------------------------

 

Instruments, 18 U.S.C. section 1956; (d) Engaging in Monetary Transactions in
Property Derived from Specified Unlawful Activity, 18 U.S.C. section 1957; (e)
the Financial Recordkeeping and Reporting of Currency and Foreign Transactions
Regulations, 31 C.F.R. Part 103; (f) the Trading with the Enemy Act, any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V); (g) any similar laws or regulations currently in
force or hereafter enacted; and (h) any enabling legislation or executive order
relating to any of the foregoing. 

"'Amendment No. 7 Effective Date' means March 25, 2014."

"'AMIH' means Alta Mesa Investment Holdings, Inc., a Delaware corporation."

"'Availability' means, at any time, an amount equal to (a) the lesser of the
Borrowing Base and the aggregate Commitments minus (b) the sum of the aggregate
outstanding amount of the Advances plus the Letter of Credit Exposure."

"'Calculated Reserves'  means, as of any date of determination, the Borrower's
and its Restricted Subsidiaries' aggregate anticipated production of natural gas
volumes, crude oil volumes, and natural gas liquids by volume, in each case,
attributable to the Borrower's and its Restricted Subsidiaries' PDP Reserves,
PDNP Reserves and PUD Reserves, as reflected in Engineering Report most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
5.06(d) or Section 6.14 (c); provided that, in calculating Calculated Reserves,
in no event shall the sum of PDNP Reserves and PUD Reserves exceed 25% of the
Calculated Reserves.

“Conversion Transaction” means a conversion, whether by merger, statutory
conversion or otherwise) of the Borrower from a limited partnership to a limited
liability company or a corporation or an exchange of some or all of the
outstanding partnership interest in the Borrower for Equity Interests in a
corporation or a limited liability company. 

"'Highbridge' means Highbridge Principal Strategies, LLC, a Delaware limited
liability company."

"'Highbridge Note Purchase Agreement' means that certain Note Purchase Agreement
dated as of March 25, 2014, among AMIH, Highbridge, and the other holders party
thereto."

"'Loan Party' means the Borrower and each Guarantor."

"'Permitted Investor' means each of (a) Michael Ellis, (b) Harlan Chappelle, and
(c) only following a Qualified IPO, Highbridge and each Affiliate fund managed
by Highbridge.”

"'Pro Forma Fixed Charge Coverage Ratio' means, as of any date on which a
Restricted Payment is to be made (the “proposed Restricted Payment”), the ratio
of (a) the amount equal to (i) the Borrower's consolidated EBITDAX for the
four-fiscal quarter period most recently ended minus (ii) the sum of (A) cash
income Taxes paid, and income tax liability Restricted Payments made, by the
Borrower and its Restricted Subsidiaries during such four-fiscal quarter period
plus (B) Capital Expenditures paid by the Borrower and its Restricted
Subsidiaries during such four-fiscal quarter period; to (b) the sum of (i) the
Borrower’s consolidated cash Interest Expense for such four-fiscal quarter
period plus (ii) Restricted Payments (other than income tax liability Restricted
Payments) made by the Borrower during such four-fiscal quarter period plus (iii)
the proposed Restricted Payment."





 

--------------------------------------------------------------------------------

 

"'Qualified IPO' means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) (or any
successor form) of the Equity Interests of the Borrower or any direct or
indirect holding company of the Borrower of its common Equity Interests pursuant
to an effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended (whether
alone or in conjunction with a secondary public offering), which issuance, in
any event, results in at least $200,000,000 of gross proceeds."

"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.

"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

"'Test Date' means each date that the Financial Statements are required to be
delivered pursuant to Section 5.06(a) or (b)."

"'Updated Engineering Report' has the meaning set forth in Section 6.14(c)(i).

(d) Section 2.02(c) (Borrowing Base – Interim Redeterminations) of the Credit
Agreement is hereby amended by (i) adding the word "and" to the end of clause
(i) found therein, (ii) deleting the word "and" found at the end of clause (ii)
found therein, (iii) replacing the semicolon found at the end of clause (ii)
found therein with a period, and (iv) deleting clause (iii) found therein in its
entirety.

(e) Section 2.05(b) (Borrowing Base Deficiencies) of the Credit Agreement is
hereby amended by replacing the phrase “Other than as provided in clause (ii)
and (iii) below,…” with the phrase “Other than as provided in clause (ii) and
(iii) below and in Section 5.11,…”

(f) Section 4.19 (Material Agreements) of the Credit Agreement is hereby amended
by replacing the reference to "$3,000,000" found in clause (b) thereof with
"$10,000,000".

(g) Section 4.21 (OFAC) of the Credit Agreement is hereby amended by deleting
such Section in its entirety and replacing it with the following:

Section 4.21.OFAC, etc.

(a)The Borrower has taken appropriate measures to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions.  None of (i) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (ii)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, (x) is a Sanctioned Person, (y) is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), or (z) is in
violation of any Anti-Terrorism/Money Laundering Law. Each Credit Party is in
compliance with the Patriot Act.

(b)Neither the Borrower nor any of its Subsidiaries (i) has its assets located
in any Sanctioned Country or any Sanctioned Entity, (ii) derives revenues from



 

--------------------------------------------------------------------------------

 

investments in, or transactions with, Sanctioned Persons or Sanctioned Entities,
(iii) is, or will become, a Sanctioned Person or a Sanctioned Entity, or (iv)
engages or will engage in any transaction with any Sanctioned Person or
Sanctioned Entity.

(c)No Advance, Letter of Credit, use of proceeds of any Advance or Letter of
Credit, or other transaction contemplated by this Agreement will (i) be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity or otherwise violate
applicable Sanctions, or (ii) violate any Anti-Corruption Law or any
Anti-Terrorism Law.

(h) Section 5.02 (Maintenance of Insurance) of the Credit Agreement is hereby
amended by replacing the reference to "$3,000,000" found in clause (c) thereof
with "$5,000,000".

(i) Section 5.06 (Reporting Requirements) of the Credit Agreement is hereby
amended by replacing the reference to "$1,000,000" found in clauses (f), (n),
and (p) thereof with "$5,000,000".

(j) Section 5.08 (Agreement to Pledge) is hereby amended by deleting such
Section in its entirety and replacing it with the following:

"Section 5.08Agreement to Pledge.  The Borrower shall, and shall cause each
Restricted Subsidiary to, grant to the Administrative Agent an Acceptable
Security Interest in any Property of the Borrower or any Restricted Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
the Administrative Agent; provided that (a) in no event shall the Administrative
Agent be permitted to request or the Borrower be required to grant an Acceptable
Security Interest in any Oil and Gas Properties that exceeds 85% (by value) of
all of the Borrower's and its Restricted Subsidiaries' Proven Reserves and Oil
and Gas Properties, (b) the Borrower shall cause the Administrative Agent to, at
all times and without any requirement of a written request from the
Administrative Agent, have an Acceptable Security Interest in at least 85% (by
value) of all of the Borrower's and its Restricted Subsidiaries' Proven Reserves
and Oil and Gas Properties, and (c) notwithstanding the 85% limitation in clause
(a) above, the Borrower shall cause Orion to grant to the Administrative Agent
an Acceptable Security Interest in 90% of Orion's interest in its Oil and Gas
Properties.  In furtherance of the foregoing clause (c), within 3 Business Days
after the acquisition by Orion of Oil and Gas Properties, the Borrower shall
give the Administrative Agent written notice thereof."

(k) Section 5.11  (Further Assurances; Cure of Title Defects) of the Credit
Agreement is hereby amended by replacing the last sentence therein in its
entirety with the following new sentences:

If, within such 60-day period, the Borrower fails to cure any such title defect
or exception as required under the foregoing clause (a) or fails to deliver the
title evidence required under the foregoing clause (b), such failure shall not
be a Default, but instead the Administrative Agent shall have the right to
exercise the following remedy in its sole discretion from time to time, and any
failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent.  To the extent that
the Administrative Agent is not satisfied with title to any portion of any Oil
and Gas Property after such 60-day period has elapsed, such unacceptable Oil and
Gas Property shall not count towards the 80% requirement under Section 5.10
above, and the Administrative Agent may send a notice to the Borrower and the
Lenders that the then effective Borrowing Base shall be reduced by an amount as
determined by the



 

--------------------------------------------------------------------------------

 

Administrative Agent or, if elected by the Required Lenders, by the Required
Lenders, to cause the Borrower to be in compliance with the requirement to
provide acceptable title information on 80% (by value) of the Borrower’s and its
Restricted Subsidiaries’ Oil and Gas Properties.  This new Borrowing Base shall
become effective immediately after receipt of such notice.  If the Borrowing
Base is reduced pursuant to this Section 5.11 and such a reduction causes a
Borrowing Base Deficiency, then (x) Borrower shall prepay the Advances or make
deposits into the Cash Collateral Account to provide cash collateral for the
Letters of Credit, in three consecutive monthly installments each equal to
one-third of such Borrowing Base Deficiency with the first such installment due
30 days after the date such deficiency notice is received by the Borrower from
the Administrative Agent and each following installment due 30 days after the
preceding installment, with each prepayment of Advances  accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date, and (y) such title defect or exception giving rise to
such Borrowing Base reduction shall not constitute an Event of Default hereunder
unless such title defect or exception is prohibited under Section 6.01.    For
the avoidance of doubt and for all purposes under this Agreement, if title to
any of the Oil and Gas Property of the Borrower or Restricted Subsidiary (or any
material part thereof) shall become the subject matter of litigation before any
Governmental Authority or arbitrator that could reasonably be expected to result
in a Material Adverse Change with respect to the Borrower's or such Restricted
Subsidiary’s title to such Oil and Gas Properties, taken as a whole, then such
litigation may be deemed to be a title defect or exception that is not a
Permitted Lien regardless of whether the Borrower’s or such Restricted
Subsidiary’s record title is then effected.

(l) Section 6.01 (Liens, Etc.) of the Credit Agreement is hereby amended by
replacing the reference to "$1,000,000" found in clause (p) thereof with
"$5,000,000".

(m) Section 6.02 (Debts, Guaranties, and other Obligations) of the Credit
Agreement is hereby amended by replacing the reference to "$2,500,000" found in
clause (e) thereof with "$10,000,000".

(n) Section 6.04 (Merger or Consolidation; Asset Sales; Hedge Terminations) of
the Credit Agreement is hereby amended by replacing clause (a)(i) therein in its
entirety with the following:

(a)(i) Without the consent of all the Lenders (other than a Defaulting Lender),
the Borrower shall not merge or consolidate with or into any other Person other
than (x) with a Restricted Subsidiary with the Borrower being the surviving
entity; provided that at the time thereof and immediately after giving effect
thereto no Default shall have occurred and the Administrative Agent shall
continue to have an Acceptable Security Interest in the Collateral, and (y)
pursuant to a Conversion Transaction; provided that, at the time thereof and
immediately after giving effect thereto, (1) no Default shall have occurred, (2)
the Administrative Agent shall have received written notice and description of
such Conversion Transaction at least 90 days prior (or such shorter time period
acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction (or, in the event of such Conversion
Transaction is effected in connection with the entering into of the Highbridge
Note Purchase Agreement, at least 14 days prior (or such shorter time period
acceptable to the Administrative Agent in its sole discretion) to the
consummation of such Conversion Transaction), (3) the Administrative Agent shall
have received all documentation and other information that is required by
regulatory authorities under applicable "know your customer" and anti-money-



 

--------------------------------------------------------------------------------

 

laundering rules and regulations, including, without limitation, the Patriot
Act, at least 10 Business Days’ prior to the consummation of such Conversion
Transaction, (4) the Administrative Agent shall have received an assumption
agreement in form and substance reasonably satisfactory to the Administrative
Agent confirming the continuing obligations of the Borrower under each Loan
Document to which it is a party and such other documents, filings and agreements
necessary to maintain an Acceptable Security Interest in the Collateral, (5) the
Administrative Agent shall have a certificate, as of the date acceptable to the
Administrative Agent, of a Responsible Officer or the secretary or an assistant
secretary of the Borrower (after giving effect to the Conversion Transaction)
certifying (A) true and complete copy of the resolutions of the board of
directors or managers (or other applicable governing body) of the Borrower
approving the Loan Documents to which it is a party and authorizing the entering
into of any Loan Document in connection with the assignment referred to in the
preceding clause (4), (B) true and complete copy of the articles or certificate
(as applicable) of incorporation (or formation) of the Borrower certified by the
Secretary of State for the state of incorporation (or formation), (C) true and
complete copy of the bylaws or other governing documents of the Borrower, (D)
the names and true signatures of officers of the Borrower authorized to sign the
Loan Documents to which the Borrower is a party, including notices, and (E) true
and complete copy of certificate of good standing for the Borrower in the state
of its incorporation (or formation), which good standing certificate shall be in
effective on the date of such officer’s certificate, (6) as requested by the
Administrative Agent, the Administrative Agent shall have received an opinion of
counsel in form and substance satisfactory to the Administrative Agent covering
the matters set forth in Exhibit K, and (7) the Administrative Agent shall have
continue to have an Acceptable Security Interest in the Collateral.

 

(o) Section 6.05 (Restricted Payments) of the Credit Agreement is hereby amended
by deleting such Section in its entirety and replacing it with the following:

"Section 6.05Restricted Payments.  The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, make any Restricted Payments, except that
if no Default or Event of Default has occurred both before and after giving
effect to the making of such Restricted Payment, (a) the Restricted Subsidiaries
may make Restricted Payments to the Borrower, (b) the Borrower may make
Restricted Payments to its Equity Interest holders in an amount equal to the
income tax liabilities of such Person attributable to the earnings of the
Borrower, and (c) in addition to the foregoing permitted distribution for tax
liabilities, the Borrower may make Restricted Payments to AMIH on account of
Equity Interests for purposes of AMIH paying interest it owes under the
Highbridge Note Purchase Agreement so long as (i) the aggregate amount of all
such Restricted Payments under this clause (c) shall not to exceed the aggregate
amount of cash contribution made by AMIH to Borrower on account of Equity
Interests since the Amendment No. 7 Effective Date, (ii) before and after giving
effect to such Restricted Payment, Availability is equal to or greater than 10%
of the Borrowing Base then in effect, and (iii) after giving effect to each such
Restricted Payment, the Pro Forma Fixed Charge Coverage Ratio is not less than
1.00 to 1.00."

(p) Section 6.06 (Investments) of the Credit Agreement is hereby amended by
(i) deleting the word "and" found at the end of clause (e) found therein, (ii)
moving clause (f) found therein to clause (g), and (iii) adding the following
new clause (f) thereto:





 

--------------------------------------------------------------------------------

 

"(f)Investments in farm-outs, farm-ins, joint ventures,  area of mutual interest
agreements, gathering systems, processing systems, pipelines or other similar
arrangements, in each case, so long as (i) such Investment is usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America, (ii) such Investment
is directly in Oil and Gas Properties or in an asset (such as pipelines,
gathering systems or processing facilities) which services or otherwise directly
impacts the Borrower’s and Restricted Subsidiaries Oil and Gas Properties, and
(iii) the Borrower would otherwise be in compliance with Section 6.10 after
giving effect to such Investment; and"

(q) Section 6.13 (Gas Imbalances, Take-or-Pay or Other Prepayments) of the
Credit Agreement is hereby amended by replacing the reference to "$3,000,000"
found therein with "$10,000,000".

(r) Section 6.14 (Limitation on Hedging) of the Credit Agreement is hereby
amended by deleting clause (c) therein in its entirety and replacing it with the
following:

"(c)Additional Limitations on Hedging. Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, enter into any Hydrocarbon Hedge
Contract; provided that, Borrower and its Restricted Subsidiaries may enter into
Hydrocarbon Hedge Contracts covering PDP Reserves, PDNP Reserves and PUD
Reserves subject to the following limitations:

(i) other than as provided in the immediately following clause (ii) and clause
(iii), on the date that any such Hydrocarbon Hedge Contract is entered into and
after giving effect to such Hydrocarbon Hedge Contract, no more than 85% of the
Calculated Reserves may be covered by Hydrocarbon Hedge Contracts (it being
understood that volumes of natural gas, crude oil, and natural gas liquids are
calculated separately and that natural gas liquids may be hedged on terms
reasonably satisfactory to the Administrative Agent by Hydrocarbon Hedge
Contracts for crude oil, natural gas, natural gas liquids or a combination
thereof);  provided that, if, as of any Test Date, the aggregate notional
volumes of all the Borrower's and its Restricted Subsidiaries' respective hedges
of natural gas, crude oil and natural gas liquids (calculated separately)
under all Hydrocarbon Hedge Contracts corresponding to the delivery dates of the
Actual Production exceeds 105% of Actual Production, then Borrower shall (A)
furnish to Administrative Agent, by no later than 5:00 p.m. (Houston, Texas,
time) on such Test Date, a detailed calculation of such determination and such
excess, in form, and substance reasonably satisfactory to the Administrative
Agent, and (B) no later than 15 days after such Test Date, Borrower shall (1)
furnish to Administrative Agent an updated Engineering Report (the "Updated
Engineering Report") in form and substance reasonably satisfactory to the
Administrative Agent, (2) terminate, create off-setting positions or otherwise
unwind existing Hydrocarbon Hedge Contracts such that, after giving effect
thereto, no more than 85% of the Borrower's and its Restricted Subsidiaries'
aggregate anticipated production of natural gas volumes, crude oil volumes, and
natural gas liquids by volume attributable to Calculated Reserves are covered by
all Hydrocarbon Hedge Contracts (it being understood that volumes of natural
gas, crude oil, and natural gas liquids are calculated separately and that
natural gas liquids may be hedged on terms reasonably satisfactory to the
Administrative Agent by Hydrocarbon Hedge Contracts for crude oil, natural gas,
natural gas liquids or a combination thereof), and Borrower shall deliver a



 

--------------------------------------------------------------------------------

 

certificate of a Responsible  Officer of the Borrower to the Administrative
Agent certifying to that effect; provided further that, if an Updated
Engineering Report is updating an Independent Engineering Report, such Updated
Engineering Report shall be an Independent Engineering Report;

(ii) the volume limitations in clause (i) shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps;

(iii) with respect to anticipated production of Hydrocarbons which are the
subject of an Acquisition under which the Borrower or any Restricted Subsidiary
is the purchaser, the Borrower and its Restricted Subsidiaries may enter into
Hydrocarbon Hedge Contracts covering such anticipated production prior to
effecting such Acquisition (regardless of the fact that such production is not
yet owned by the Borrower or such Restricted Subsidiary)  so long as (A) a
binding purchase agreement has been executed by the Borrower or a Restricted
Subsidiary and the counterparties to such Acquisition, (B) at the time such
Hydrocarbon Hedge Contracts are entered into, the aggregate Unused Commitment
Amount is greater than or equal to 10% of the lesser of the Borrowing Base and
the aggregate Commitments then in effect, (C) the Borrower shall, and shall
cause its Restricted Subsidiaries to terminate, unwind or otherwise liquidate
all such Hydrocarbon Hedge Contracts upon the earliest of (1) the 90th day
following the full execution of the purchase agreement related to such
Acquisition if the Acquisition has not been fully consummated by such date, (2)
within 3 Business Days after the date upon on which such purchase agreement is
terminated by any party thereto, and (3) the date upon which the Borrower or any
Restricted Subsidiary believes, with reasonable certainty, that such Acquisition
will not be consummated, and (D) at the time such Hedge Contracts are entered
into, but after giving pro forma effect to such Acquisition (i.e. assuming that
such Acquisition had gone into effect prior to or as of the date such
Hydrocarbon Hedge Contracts are entered into and Engineering Report, for
purposes of calculating Calculated Reserves, includes any Engineering Report
covering the reserves that are the subject of such Acquisition)), such Hedge
Contracts would be permitted under clause (i) above; and

(iv) such Hydrocarbon Hedge Contracts shall otherwise comply with the terms of
this Agreement."

(s) Section 6.21 (Accounts Payable) of the Credit Agreement is hereby amended by
replacing the reference to "$250,000" found in clause (b) thereof with
"$3,000,000".

(t) Section 7.01 (Events of Default) of the Credit Agreement is hereby amended
by (i) replacing the reference to each reference to "$2,500,000" found in
clauses (d) and (f) thereof with “$5,000,000”, (ii) replacing the reference to
"$1,000,000" found in clause (k) thereof with "$5,000,000", and (iii) replacing
clause (l) in its entirety with the phrase “[Intentionally Omitted].”

Section 3. Representations and Warranties.  Each of the Guarantors and the
Borrower hereby represents and warrants that: (a) after giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement,
as amended hereby, and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that already is qualified or modified by materiality in the text thereof) on and
as of the Effective Date as if made on and as of such date except to the extent
that any such representation or warranty expressly relates solely to an earlier
date, in which case such representation or warranty is true and correct in all
material respects (except that



 

--------------------------------------------------------------------------------

 

such materiality qualifier shall not be applicable to any representation or
warranty that already is qualified or modified by materiality in the text
thereof) as of such earlier date; (b) no Default has occurred which is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate, limited liability company, or partnership power and
authority of such Person and have been duly authorized by appropriate corporate
and governing action and proceedings; (d) this Agreement constitutes the legal,
valid, and binding obligation of such Person enforceable in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Agreement; and (f)
the Liens under the Security Instruments are valid and subsisting and secure
Borrower's and the Guarantors' obligations under the Loan Documents.

Section 4. Conditions to Effectiveness.    This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Agreement duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors and all the Lenders.

(a) The representations and warranties in this Agreement made by the Guarantors
and the Borrower shall be true and correct in all material respects.

The Borrower shall have paid, and hereby agrees to pay all reasonable fees and
expenses of the Administrative Agent's outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Effective Date. 

Section 5. Acknowledgments and Agreements. 

(a) The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Loan Documents.  Nothing in this
Agreement shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Loan Documents, (ii) any of the agreements,
terms or conditions contained in any of the Loan Documents, (iii) any rights or
remedies of the Administrative Agent or any Lender with respect to the Loan
Documents, or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Loan Documents.

(c) Each of the parties hereto hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranties, are not impaired in any respect by this Agreement.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended by this Agreement.



 

--------------------------------------------------------------------------------

 

(e) This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(f) The Borrower, through its Subsidiary, Alta Mesa Eagle, LLC, intends to sell
certain Oil and Gas Properties in the Eagle Ford Shale (the “Subject
Disposition”) for an amount equal to $173,000,000 (the “Base Purchase Price”),
subject to standard and customary purchase price closing adjustments, including
reductions for the allocated value of any properties retained pending receipt of
outstanding consents to assign (“Required Consents”).  Such Subject Disposition
shall constitute a Triggering Event.  Each party hereto acknowledges and agrees
that, pursuant to Section 2.02(e)(iii) of the Credit Agreement, effective upon
the occurrence of such Triggering Event the Borrowing Base shall be
automatically reduced by $100,000,000 and the redetermined Borrowing Base shall
be equal to $285,000,000.   The Borrowing Base as determined under this Section
5(f) shall remain in effect at that level until the effective date of the next
Borrowing Base redetermination made in accordance with the terms of the Credit
Agreement, as amended hereby.

(g) If, as of the effective date for the Borrowing Base redetermination
scheduled under Section 2.02(b)(i) of the Credit Agreement for April of 2014
(the “Spring BB Effective Date”), the aggregate notional volumes of all of the
Borrower’s and its Restricted Subsidiaries’ respective hedges of natural gas,
crude oil and natural gas liquids under all Hydrocarbon Hedge Contracts exceeds
85% of the aggregate anticipated production of natural gas volumes, crude oil
volumes, and natural gas liquids volumes attributable to Calculated Reserves as
set forth in the Independent Engineering Report delivered in connection with
such Borrowing Base redetermination, then no later than 15 days after the Spring
BB Effective Date, (i) the Borrower shall  terminate, create off-setting
positions or otherwise unwind existing Hydrocarbon Hedge Contracts such that,
after giving effect thereto, no more than 85% of the Borrower's and its
Restricted Subsidiaries' aggregate anticipated production of natural gas
volumes, crude oil volumes, and natural gas liquids by volume attributable to
Calculated Reserves (as set forth in the Independent Engineering Report
delivered in connection with such Borrowing Base redetermination)  are covered
by all Hydrocarbon Hedge Contracts (it being understood that volumes of natural
gas, crude oil, and natural gas liquids are calculated separately and that
natural gas liquids may be hedged on terms reasonably satisfactory to the
Administrative Agent by Hydrocarbon Hedge Contracts for crude oil, natural gas,
natural gas liquids or a combination thereof), and (ii) the Borrower shall
deliver a certificate of a Responsible  Officer of the Borrower to the
Administrative Agent certifying to that effect.    The Borrower’s obligation
under this Section 5(g) is notwithstanding anything to the contrary set forth in
Section 6.14 of the Credit Agreement, as amended hereby.  A breach of the
covenant set forth in this Section 5(g) shall constitute an immediate Event of
Default under the Credit Agreement.

Section 6. Reaffirmation of the Guaranty.  Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranties), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.

Section 7. Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This



 

--------------------------------------------------------------------------------

 

Agreement may be executed by facsimile signature or other similar electronic
means and all such signatures shall be effective as originals.

Section 8. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 10. Governing Law.  This Agreement shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 11. Entire Agreement. This Agreement, the Credit Agreement as amended by
this Agreement, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



 

--------------------------------------------------------------------------------